Fill in this information to identify the case:
Debtor 1                  Edward McClure
                          First Name                Middle Name           Last Name
Debtor 2
(Spouse if, filing)       First Name                Middle Name           Last Name

United States Bankruptcy Court for the:             EASTERN DISTRICT OF MICHIGAN

Case number (if known)              19-45342
Chapter filing under:                                                              Chapter 7
                                                                                   Chapter 11
                                                                                   Chapter 12
                                                                                   Chapter 13


Order Approving Payment of Filing Fee in Installments

After considering the Application for Individuals to Pay the Filing Fee in Installments (Official Form 103A),
the court orders that:
   The debtor(s) may pay the filing fee in installments on the terms proposed in the application.
   The debtor(s) must pay the filing fee according to the following terms:
                   You must pay…                              On or before this date…

                   $                             167.50       05/17/19
                                                              Month / day / year

                   $                             167.50       07/01/19
                                                              Month / day / year

                   $
                                                              Month / day / year

                + $
                                                              Month / day / year
       Total       $                             335.00


Until the filing fee is paid in full, the debtor(s) must not make any additional payment or transfer any
additional property to an attorney or to anyone else for services in connection with this case.


Signed on April 10, 2019




 19-45342-mbm                  Doc 10            Filed 04/10/19    Entered 04/10/19 13:52:51    Page 1 of 1
